611 F.2d 694
CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND,et al., Appellants,v.WHOLESALE PRODUCE SUPPLY CO., Appellee.
No. 79-1330.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 9, 1979.Decided Nov. 29, 1979.

Ernest I. Reveal, III, Robins, Davis & Lyons, St. Paul, Minn., for appellants.
Andrew J. Eisenzimmer, Meier, Kennedy & Quinn, St. Paul, Minn., for appellee.
Before GIBSON, Chief Judge, and ROSS and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Central States, Southeast and Southwest Areas Pension Fund (Pension Fund), and its individual trustees, instituted this action against Wholesale Produce Supply Co.  (Wholesale) to recover sums alleged to be due to the fund as pension contributions on behalf of covered employees of Wholesale.  Wholesale admitted owing the sum claimed to be due but also claimed an offset thereto resulting from earlier erroneous payments of contributions to the fund on behalf of an ineligible employee.


2
The district court, the Honorable Donald D. Alsop, permitted a partial offset based on his interpretation of 29 U.S.C. § 1103(c)(1)-(2)(A), and 29 U.S.C. § 1144(b)(1), two sections of the Employee Retirement Income Security Act of 1974.  Judgment was entered on behalf of Pension Fund in the sum of $1,171.50, plus interest, and Pension Fund appealed, claiming that no part of the offset claimed by Wholesale should have been allowed.


3
We have carefully studied the record, including the trial court's opinion, the briefs and the arguments of the parties to this action.  We find no merit to appellants' arguments, and accordingly affirm pursuant to Rule 14 of the Rules of this court on the basis of Judge Alsop's opinion.  Central States, Southeast and Southwest Areas Pension Fund, et al. v. Wholesale Produce and Supply Co., 478 F.Supp. 884 (D.Minn.1979).  The costs will be paid by appellants.